  Paula A. Barran, OSB No. 803974
  pbarrangbarran.com
  Shayda Zaerpoor Le, OSB No. 121547
  slegbarran.com
  Donovan L. Bonner, OSB No. 181929
  dbonner@barran.com
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone:(503)228-0500
  Facsimile No.:(503)274-1212
  Attorneys for Defendants
  University of Oregon and Hal Sadofsky

                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                                    Portland


  JENNIFER JOY FREYD,                                                             CV.6:17-cv-448-MC

                                         Plaintiff,
                                                                DECLARATION OF DEBRA J.
             v.                                                 RINGOLD,PH.D.IN SUPPORT OF
                                                                REPLY MEMORANDUM IN
  UNIVERSITY OF OREGON, MICHAEL H.                              SUPPORT OF DEFENDANTS
  SCHILL and HAL SADOFSKY,                                      UNIVERSITY OF OREGON AND
                                                                SADOFSKY'S MOTION FOR
                                      Defendants.               SUMMARY JUDGMENT




             I, Debra Jones Ringold, Ph.D., declare as follows:

             I am Professor of Marketing in, and Dean Emeritus and JELD-WEN Chair of Free

  Enterprise of, the Atkinson Graduate School of Management, Willamette University. Based upon

  my professional experience and qualifications, which are more fully described in my report and

  curriculum vita, I was retained on behalf of the University of Oregon to evaluate the Declaration




    Page 1 — DECLARATION OF DEBRA J. RINGOLD,PH.D. IN SUPPORT OF REPLY
    MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND
    SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                  BARRAN LIEBMAN LLP
00723895.1                                   601 SW SECOND AVENUE.SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX(503)274-1212
  of Kevin E. Cahill, Ph.D. filed in this litigation. I have prepared a report and findings, attached

  hereto as Exhibit A,and which I adopt as part ofthis declaration.



             I declare under penalty of perjury that the foregoing is true and correct.


             DATED this 3rd day of January,2019.




    Page 2 — DECLARATION OF DEBRA J. RINGOLD,PII.D. IN SUPPORT OF REPLY
    MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND
    SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN tar
00723895.1                                  6ta SVJ SECOND AVENUE.suns 2.300
                                                PORTLAND, OR 97204-3159
                                           PHONE(503) 22.75-0500 PAX(503) 274-1212
                                    CERTIFICATE OF SERVICE

             I hereby certify that on the 4th day of January, 2019, I served the foregoing

  DECLARATION OF DEBRA J. RINGOLD IN SUPPORT OF REPLY MEMORANDUM

  IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND SADOFSKY'S

  MOTION FOR SUMMARY JUDGMENT on the following parties at the following addresses:

                  Jennifer J. Middleton                                     Whitney Stark
                  Caitlin V. Mitchell                                       Albies & Stark, LLC
                  Johnson Johnson Lucas & Middleton, PC                     210 SW Morrison Street, Suite 400
                  975 Oak Street, Suite 1050                                Portland, OR 97204-3189
                  Eugene, OR 97401-3124                                     whitney@albiesstark.com
                  jmiddleton@justicelawyers.com                             Attorneys for Plaintiff
                  cmitchell@justicelawyers.com
                  Attorneys for Plaintiff

                  Stephen F. English
                  Cody Weston
                  Nathan R. Morales
                  Perkins Coie LLP
                  1120 N.W. Couch Street, 10th Floor
                  Portland, OR 97209-4128
                  senglish@perkinscoie.com
                  cweston@perkinscoie.com
                  nmorales@perkinscoie.com
                  Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

             El    Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                          s/Paula A. Barran

                                                             Paula A. Barran
                                                             Shayda Zaerpoor Le


    Paae 1 — CERTIFICATE OF SERVICE
00723895.1
                                                BARRAN LIEBMAN LLP
                                           601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
